                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                   Case No. 19-21931-Civ-WILLIAMS/TORRES


VASILA QUEEN,

             Petitioner,

v.

STATE FARM MUTUAL INSURANCE COMPANY,

            Respondent.
______________________________________/

                ORDER ON MOTION TO QUASH SUBPOENA

       This matter is before the Court on Vasila Queen’s (“Ms. Queen”) motion to

quash two non-party subpoenas that Defendant served in May 2019.           [D.E. 1].

State Farm Mutual Insurance Company (“State Farm”) responded to Ms. Queen’s

motion on June 4, 2019 [D.E. 4] to which Ms. Queen replied on June 21, 2019. [D.E.

7].   Therefore, Ms. Queen’s motion is now ripe for disposition.      After careful

consideration of the motion, response, reply, and relevant authority, and for the

reasons discussed below, Ms. Queen’s motion is DENIED.

                              I.    BACKGROUND

       Ms. Queen filed a motion on May 13, 2019 [D.E. 1] to quash two non-party

subpoenas that were issued in State Farm Mutual Automobile Ins. Co., et al. v.

Parisien et al., No. 1:18-cv-00289-ILG (E.D.N.Y.) (the “Underlying Action”), a civil

case currently pending in the United States District Court for the Eastern District

of New York. The Underlying Action includes allegations of a fraud-derived
                                         1
racketeering enterprise in Brooklyn, New York that occurred in a clinic where

physicians, chiropractors, acupuncture therapists, and medical sources providers

submitted bills to State Farm for treatments to automobile accident claimants.

State Farm alleges that these treatments were medically unnecessary, ineligible for

reimbursement, and/or never occurred.

      One of the issues in the Underlying Action is whether non-physicians owned

and controlled the Brooklyn clinic, directed patient treatment, and siphoned the

proceeds of the treatment to themselves. If laypersons owned and controlled the

healthcare corporations, those corporations are ineligible under New York law for

the reimbursement of healthcare services and their claims for payment are deemed

fraudulent.   And any evidence that laypersons obtained the proceeds of the

professional corporations constitutes proof of lay ownership and control.

      Discovery has revealed that, during the alleged conspiracy period, many of

the defendants in the Underlying Action made large payments to businesses and

individuals connected to a non-physician layperson named Tatiana Rybak (“Ms.

Rybak”). One of Ms. Rybak’s associates is Ms. Queen who owns a nail and hair

salon located at the Trump International Hotel in Miami, Florida.           State Farm

claims that bank records show that 15 different healthcare providers, who worked

at the clinic, wrote at least 70 checks either payable to Ms. Queen directly or

payable as cash into Ms. Queen’s bank account. These deposits occurred over a six-

year period between February 2012 and February 2018, totaling $100,000. None of




                                          2
the checks were for amounts over $10,000 and, in some instances, large cash

withdrawals were made from Ms. Queen’s bank account shortly after the deposit.

      After reviewing these bank records, State Farm deposed several former

employees.   But, those employees invoked their Fifth Amendment right to self-

incrimination and refused to answer questions related to specific payments. State

Farm then served Rule 34 requests to defendants in the Underlying Action and

requested that they produce any documents related to the payments to Ms. Queen.

Yet, the documents requested are not in defendants’ possession, custody, or control.

Given the suspicious nature of these transactions and the unlikelihood that a New

York healthcare provider would send unsolicited payments to a Miami nail salon

owner, State Farm issued a subpoena to Ms. Queen to discover the purpose of these

payments and determine the relationship that she has with the clinic.

      Following several unsuccessful attempts to serve Ms. Queen with a subpoena,

State Farm was finally successful on March 27, 2019. The subpoena commanded

Ms. Queen to appear for a deposition on April 24, 2019 and to bring with her certain

documents.    At the request of Ms. Queen’s attorney, State Farm agreed to

reschedule the deposition to a date and location convenient to Ms. Queen, her

lawyer, and her Russian interpreter. On May 7, 2019, State Farm served two new

subpoenas, one seeking responsive documents within 14 days and the other

directing Ms. Queen to appear for a deposition on May 30, 2019.         Rather than

comply with the subpoenas, Ms. Queen filed a motion to quash because the

discovery sought is irrelevant and it otherwise constitutes an undue burden.


                                         3
                   II.    APPLICABLE PRINCIPLES AND LAW

       Federal Rule of Civil Procedure 45 provides that a subpoena must be

modified or quashed if it “requires disclosure of privileged or other protected

matter” or “subjects a person to [an] undue burden.” Fed. R. Civ. P. 45(c)(3); see

also Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 817–18 (5th Cir. 2004)

(“Under Federal Rule of Civil Procedure 45, a court may quash or modify a

subpoena if it (1) fails to allow a reasonable time for compliance; (2) requires a

person who is not a party to travel more than 100 miles from where the person

resides; (3) requires disclosure of privileged or protected matter; or (4) subjects a

person to undue burden.”) (footnote omitted). “Whether a burdensome subpoena is

reasonable ‘must be determined according to the facts of the case,’ such as the

party’s need for the documents and the nature and importance of the litigation.”

Wiwa, 392 F.3d 818 (quoting Linder v. Dep’t of Def., 133 F.3d 17, 24 (D.C. Cir.

1998)).

       To determine whether a subpoena imposes an undue burden, courts must

consider at least six factors:

       (1) [the] relevance of the information requested; (2) the need of the
       party for the documents; (3) the breadth of the document request; (4)
       the time period covered by the request; (5) the particularity with which
       the party describes the requested documents; and (6) the burden
       imposed. Further, if the person to whom the document request is
       made is a non-party, the court may also consider the expense and
       inconvenience to the non-party.

Wiwa, 392 F.3d at 818. As part of this inquiry, “[a] trial court has broad, but not

unlimited, discretion in evaluating the circumstances of a case when considering


                                          4
quashing a subpoena on grounds of oppressiveness. It must carefully examine the

circumstances presented to it and, when appropriate, consider the possibility of

modifying the subpoena rather than quashing.”           Northrop Corp. v. McDonnell

Douglas Corp., 751 F.2d 395, 403 (D.C. Cir. 1984).

       “Rule 26(c) allows the issuance of a protective order if ‘good cause’ is shown.

In addition to requiring good cause, this circuit has also required the district court

to balance the interests of those requesting the order.         A ‘district court must

articulate its reasons for granting a protective order sufficient for appellate review.”’

McCarthy v. Barnett Bank of Polk Cty., 876 F.2d 89, 91 (11th Cir. 1989) (citations

omitted); see also Auto-Owners Ins. Co. v. Southeast Floating Docks, Inc., 231 F.R.D.

426, 429–30 (M.D. Fla. 2005) (“Rule 26(c) provides that upon a showing of good

cause, a court ‘may make any order which justice requires to protect a party or

person from annoyance, embarrassment, oppression, or undue burden or expense.’

The party seeking a protective order has the burden to demonstrate good cause, and

must make ‘a particular and specific demonstration of fact as distinguished from

stereotyped and conclusory statements’ supporting the need for a protective order.”)

(citations omitted).

      “A non-party seeking a protective order has the initial burden of showing that

the information sought is confidential and that the disclosure of that information

might be harmful.      Once the non-party has established both prongs, the party

seeking to compel the disclosure must show that the discovery sought is both

relevant to the pending action and necessary.” Coty Inc. v. C Lenu, Inc., 2010 WL


                                           5
5392887, at *3 (S.D. Fla. Dec. 22, 2010) (citing American Standard, Inc. v.

Humphrey, 2007 WL 1186654, at *2–3 (M.D. Fla. Apr.19, 2007) (noting that “the

party resisting discovery . . . has the burden to show that the information sought by

[the p]laintiff is confidential and that disclosure would be harmful” and that “[o]nly

after such a showing is made does the burden shift to the party seeking the

discovery to show the information sought is relevant and necessary.”)) (citations

omitted).

      It is well settled that “[t]he litigant seeking the protective order must

articulate the injury with specificity.”    United States v. Dentsply Int’l, Inc., 187

F.R.D. 152, 158 (D. Del. 1999) (citations omitted); see also United States v. Garrett,

571 F.2d 1323, 1326 n. 3 (5th Cir. 1978) (finding that a party seeking a protective

order must show not just speculative harm but must make a “particular and specific

demonstration    of   fact   as   distinguished   from   stereotyped   and   conclusory

statements”) (citations omitted); see also United States v. Dentsply Int’l, Inc., 187

F.R.D. at 158 (“‘Broad allegations of harm, unsubstantiated by specific examples,’

do not support a showing for good cause.”) (quoting Cipollone v. Liggett Group, Inc.,

785 F.2d 1108, 1121 (3d Cir. 1986)).        “In other words, the party seeking the

protective order must show good cause by demonstrating a particular need for

protection” because “[b]road allegations of harm, unsubstantiated by specific

examples or articulated reasoning, do not satisfy the Rule 26(c) test.” Trinos v.

Quality Staffing Servs. Corp., 250 F.R.D. 696, 698 (S.D. Fla. 2008) (citing Cipollone




                                           6
v. Liggett Group, Inc., 785 F.2d 1108, 1121 (3d Cir. 1986)); see also Gen. Dynamics

Corp. v. Selb Mfg. Corp., 481 F.2d 1204, 1212 (8th Cir. 1973).

                                 III.   ANALYSIS

      On May 13, 2019, Ms. Queen filed a motion to quash two non-party

subpoenas because State Farm has no right to investigate her transactional history

with the defendants in the Underlying Action. Ms. Queen argues that her history of

prior transactions is irrelevant and that her receipt of funds has nothing to do with

State Farm’s allegations of fraud. Indeed, Ms. Queen maintains that she has never

provided health care services in the medical industry and that she does not have

any involvement in an insurance scam that was based on billing insurance

companies for unnecessary medical treatments.       Ms. Queen suggests that State

Farm relies on nothing than a hunch that criminal activity is afoot and that,

without more, State Farm is not entitled to intrude on her personal life.

Accordingly, Ms. Queen seeks to quash the non-party subpoenas because they lack

any relevance and impose an undue burden.

      Ms. Queen’s motion lacks merit because the discovery sought is relevant as to

whether the defendants in the Underlying Action used Ms. Queen as part of a

conspiracy to siphon money from a healthcare clinic in violation of state and federal

law. Ms. Queen argues, on the other hand, that she has never provided health care

services in the medical industry and cannot have any involvement in an insurance

scam. But, Ms. Queen misses the whole point of the discovery sought. State Farm

does not allege that Ms. Queen provided medical services. Instead, State Farm has


                                          7
evidence that Ms. Queen has been in receipt of more than $100,000 dollars from

individuals who are believed to have submitted fraudulent medical bills to State

Farm for treatments that were unnecessary, ineligible for reimbursement, and/or

never occurred.

      Notably, Ms. Queen’s attempts to distance herself as an irrelevant non-party

witness do more harm than good. If Ms. Queen is so distant from the medical

profession, it raises the question as to why a Miami nail salon owner is in receipt of

substantial sums of money from medical providers. While it is certainly possible

that there is a legitimate explanation for Ms. Queen’s involvement, it is within the

scope of discovery to explore these payments given the allegations and evidence

presented.    In other words, the discovery sought is relevant because it may

establish who owns and controls the defendants in the Underlying Action and the

scope of the alleged conspiracy. And Ms. Queen’s contention that the subpoenas

subject her to an undue burden is equally unavailing because it is entirely

conclusory. See, e.g., Managed Care Solutions, Inc. v. Essent Healthcare, Inc., 2010

WL 3419420, *3 (S.D. Fla. Aug. 27, 2010) (“As the party moving to quash the

subpoena, SSI must show the subpoena subjects it to undue burden.”). We therefore

conclude that the discovery sought is relevant and that Ms. Queen’s motion to

quash must be DENIED.




                                          8
                              IV.    CONCLUSION

      For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

Ms. Queen’s motion to quash is DENIED.          Ms. Queen shall comply with the

subpoenas within seven (7) days from the date of this Order.

      DONE AND ORDERED in Chambers at Miami, Florida, this 7th day of

August, 2019.

                                             /s/ Edwin G. Torres
                                             EDWIN G. TORRES
                                             United States Magistrate Judge




                                         9
